HONORABLE ROY E. AYERS, District Judge,
sitting in place of MR. CHIEF JUSTICE BRANTLY, disqualified, delivered the opinion of the court.
Plaintiff below, appellant here, instituted this action in the district court of Fergus county on May 27, 1920. Summons *250was duly issued, and on June 4 regularly served upon defendant. On June 25 default was taken, proof made, and judgment entered. August 7 defendant served and filed his notice of motion to vacate and set aside the default and judgment, which motion was supported by affidavit of his counsel and he tendered therewith his proposed answer. Pursuant to said notice the motion was heard on August 16, and on September 2 the court made its order; sustained the same, setting aside the default and judgment, and permitting the proposed answer to be filed. This appeal is from that order.
Counsel’s affidavit offered in support of the motion was the only showing upon which the court made the order appealed from. The affidavit, after reciting that affiant is an attorney at law, sets forth: “That on or about the fifteenth day of June, 1920, the defendant in the above-entitled action retained him as such attorney at law to appear for him in the said cause; affiant further says that he misunderstood the date upon which the appearance of defendant in said action was due, and mistakenly supposed it to be the fifth day of July, 1920; that in fact the said appearance was due on the twenty-fourth day of June, 1920, as affiant learned upon examination of the register of actions in the office of the clerk of the above-entitled court; that, when affiant discovered the true date at which the said defendant was required to appear in the said action, it was subsequent to the said twenty-fourth day of June, 1920.”
Section 6589 of the Revised Codes of 1907 provides: “The court may, in furtherance of justice, * * # upon such terms as may be just, relieve a party or his legal representative from a judgment, order, or other proceeding taken against him through his mistake, inadvertence, surprise, or- excusable neglect. ’ ’
The question for our determination is: Has the defendant,  by the above affidavit, brought himself within the provisions of the statute? If he has done so, this court will not interfere, for it has repeatedly said that every such case must *251be decided upon its own facts, and that an application to set aside a default is addressed to the sound discretion of the trial court, and its action will not be disturbed by this court unless it is manifest that its discretion has been abused. (Hegaas v. Hegaas, 28 Mont. 266, 72 Pac. 656; Greene v. Rowan, 29 Mont. 263, 74 Pac. 456; Donlan v. Thompson Falls C. & M. Co., 42 Mont. 257, and cases cited on page 266, 112 Pac. 445.)
The affidavit shows that defendant employed counsel to  defend this action; that he (counsel) misunderstood the date upon which the appearance of defendant was due, and mistakenly supposed it to be the 5th of July instead of the twenty-fourth of June. It does not state a single fact that would or could cause him to misunderstand, nor a single fact that would or could cause him to mistakenly suppose that he had until the 5th of July in which to make an appearance, and in his argument here he frankly admitted that he supposed that the papers had been served on the defendant on the fifteenth day of June, the day defendant retained him, but no reason whatsoever was given for this supposition. We are left, then, to do the impossible—base a presumption upon a presumption—to presume that counsel presumed that defendant had been served with process that day.
An examination of the record in all of the cases cited by defendant discloses that the affidavit or affidavits in each ease recited facts upon which the conclusion of excusable neglect was drawn. In Pengelly v. Peeler, 39 Mont. 26, 101 Pac. 147, from which he quotes at length, we find that the record discloses an affidavit of facts showing a mistake of counsel occasioned from a conversation with defendant. In Voelker v. Gold Curry Con. Min. Co., 40 Mont. 466, 107 Pac. 414, the affidavit shows that the mistake occurred in transcribing a date from a written stipulation into a day-book kept by counsel, and that, after the making of the entry in the book, the stipulation was mailed to the clerk of court in a distant town, and counsel relied upon the erroneous book entry for his *252date upon which to make appearance. In Jensen v. Barbour, 12 Mont. 566, 31 Pac. 592, the affidavit recites that the mistake was occasioned by the fact that leap year had added another day to February, and counsel had inadvertently miscalculated his time on that account. In each case the facts stated disclose a mistake that reasonable men might make under like circumstances, and such mistakes were held to be excusable neglect.
The universal rule is that there must be a statement of facts  so that the court can determine whether or not the mistake, inadvertence, surprise or excusable neglect urged in support of the motion is within the contemplation of the statute. (Bowen v. Webb, 34 Mont. 61, 85 Pac. 739; Schaeffer v. Gold Cord Min. Co., 36 Mont. 410, 93 Pac. 344; Pearce v. Butte Elec. Ry. Co., 40 Mont. 321, 106 Pac. 563; Vadnais v. East Butte E. C. Min. Co., 42 Mont. 543, 113 Pac. 747; Lovell v. Willis, 46 Mont. 581, Ann. Cas. 1914B, 587, 43 L. R. A. (n. s.) 930, 129 Pac. 1052; Kersten v. Coleman, 50 Mont. 82, 144 Pac. 1092; State ex rel. Smotherman v. Dist. Court, 50 Mont. 119, 145 Pac. 724; Delaney v. Cook, 59 Mont. 92, 195 Pac. 833.) This has always been the construction by this court of section 6589, supra, upon which the defendant’s right to relief is predicated. In the furtherance of justice, and that every man may be heard to make his defense, this rule has been liberally construed (Jensen v. Barbour, 12 Mont. 566, 31 Pac. 592; Pengelly v. Peeler, 39 Mont. 26, 101 Pac. 147; Greene v. Mont. Brewing Co., 32 Mont. 102, 79 Pac. 693; Voelker v. Gold Curry Con. Min. Co., 40 Mont. 466, 107 Pac. 414; Farmers’ Co-operative Assn. v. Roper, 57 Mont. 42, 188 Pac. 141; Beadle v. Harrison, 58 Mont. 606, 194 Pac. 134), but in all cases facts, not conclusions, have been stated.
However, in the instant ease no fact is stated other than the employment of counsel, which the record did not show before the filing of the motion and affidavit. The mere statement that a mistake was made or a misunderstanding had without showing a single fact or circumstance out of which *253it grew is nothing more than a bald legal conclusion. The reasons and the causes and the excuses for the mistake, inadvertence, surprise or excusable neglect are the matters which concern the court. Mistake, inadvertence, surprise or excusable neglect in the abstract are no plea upon which to set aside a default. The court must be made acquainted with the reasons for the same, and, if satisfactory, will act upon them; but if the mistake, inadvertence, surprise or excusable  neglect is wholly inexcusable, as if it arises from gross negligence, as in this case, the court cannot look upon it kindly. We say gross negligence because the only inference that can be drawn here is that defendant neglected to inform counsel of the date of the service of summons, and counsel in turn neglected to inquire of defendant and ascertain for himself the date of service. Bach neglected to do the very thing he should have done under the circumstances.
If the judgment in this ease could be set aside upon the showing made, then any judgment by default could be set aside for the simple asking.
The showing was insufficient to bring defendant within the provisions of section 6589, supra. There was nothing before-the trial court to move its discretion in the premises.
The order appealed from is reversed.

Reversed.

Associate Justices Cooper, Holloway and Galen concur.